Citation Nr: 0907082	
Decision Date: 02/25/09    Archive Date: 03/05/09

DOCKET NO.  94-20 718	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for a psychiatric 
disability, classified as schizophrenia.


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney at Law


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Saira Sleemi, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1970 to 
September 1971.  He had subsequent, unverified periods of 
membership in the Army Reserves apparently between September 
1971 and January 1978 and in the Army National Guard between 
January 1978 and November 1984.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 1990 rating decision of the 
Washington, D.C. Department of Veterans Affairs (VA) Regional 
Office (RO), which denied service connection for a 
psychiatric disorder.  Jurisdiction over the case was later 
transferred to the RO in Roanoke, Virginia. 

Historically, by a July 1989 decision, the Board denied 
service connection for a psychiatric disability.  The Veteran 
subsequently filed a claim to reopen this issue.  In February 
1997, the Board remanded the case to the RO for further 
procedural development.  By a January 2003 decision, the 
Board reopened the Veteran's claim for service connection for 
a psychiatric disability, classified as schizophrenia and 
denied the issue on the merits.  The Veteran appealed this 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  In December 2003, by a subsequent Order, the 
Court incorporated by reference a Joint Motion for Partial 
Remand, which determined that the Board's January 2003 
decision did not comply with the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106- 475, 114 Stat. 2096 
(Nov. 9, 2000) and its applicability with regards to the 
appellate issue; granted a Joint Motion for Partial Remand; 
vacated said Board decision insofar as it denied on the 
merits the issue of service connection for a psychiatric 
disability; and remanded the case to the Board for 
readjudication consistent with the Motion.  The Board 
remanded the claim in June 2004 and April 2005 for further 
development.




FINDING OF FACT

A psychiatric disability, classified as schizophrenia, did 
not originate in service, was not related to any incident 
during military service, was not present until more than a 
year after discharge from active service.


CONCLUSION OF LAW

The criteria for the establishment of service connection for 
a psychiatric disability, classified as schizophrenia, have 
not been met.  38 U.S.C.A. §§ 101(24), 1110, 1112, 1113, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, and 5126, was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326 (2008).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
that the claimant is expected to provide.  The Board notes 
that a "fourth element" of the notice requirement, requesting 
the claimant to provide any evidence in the claimant's 
possession that pertains to the claim, was recently removed 
from the language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. 
Reg. 23,353-356 (April 30, 2008).

The United States Court of Appeals for Veterans Claims 
(Court) held in Pelegrini II that VCAA notice, as required by 
38 U.S.C.A. § 5103(a) (West 2002), to the extent possible, 
must be provided to a claimant before the initial unfavorable 
RO decision on a claim for VA benefits.  Pelegrini II, 18 
Vet. App. 112, 119-20 (2004).  See Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  In this case, the Veteran was 
provided notice of the VCAA in July 2004 and September 2005.

The VCAA letters summarized the evidence needed to 
substantiate the claim and VA's duty to assist.  They also 
specified the evidence that the Veteran was expected to 
provide, including the information needed to obtain both his 
private and VA medical treatment records.  In this way, the 
VCAA letters clearly satisfied the three "elements" of the 
notice requirement.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that, upon receipt of an 
application for a service connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  Additionally, this notice must state that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is granted.  
Id.

In the present appeal, the Veteran received Dingess notice in 
August 2007, pertaining to the downstream disability rating 
and effective date elements of his claim.

The Board concludes that all relevant evidence necessary for 
an equitable resolution of the issue on appeal has been 
identified and obtained, to the extent possible.  The 
evidence of record includes service treatment records, 
private medical records, VA outpatient treatment reports, VA 
examinations and statements from the Veteran and his 
representative.  The Veteran has not indicated that he has 
any further evidence to submit to VA, or which VA needs to 
obtain.  There is no indication that there exists any 
additional evidence that has a bearing on this case that has 
not been obtained.  The Veteran and his representative have 
been accorded ample opportunity to present evidence and 
argument in support of his appeal.  All pertinent due process 
requirements have been met.  See 38 C.F.R. § 3.103 (2008).

The Board notes that several attempts were made, pursuant to 
remands by the Board and the Court, to retrieve service 
personnel records, service treatment reports (specifically 
those relating to alleged treatment at Fort Dix in early 
1970) and Social Security Administration (SSA) records, all 
of which returned negative responses.  In October 2008, the 
RO made a formal finding that SSA records were unavailable 
for review after receiving an August 2008 response from the 
SSA that medical records did not exist and further efforts to 
obtain them would be futile.  SSA noted that either the 
Veteran did not file for disability benefits or he filed but 
no medical records were obtained.  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above, it finds that the development of the 
claims has been consistent with these provisions.  
Accordingly, the Board will proceed to a decision on the 
merits.

Pertinent Laws and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303(a) (2008).  Service connection may also be granted for 
disability resulting from disease or injury incurred or 
aggravated while performing ACDUTRA or injury incurred or 
aggravated while performing INACDUTRA.  38 U.S.C.A. §§ 
101(24), 1110, 1131 (West 2002). In addition, service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Regulations provide that where a disability undergoes an 
increase in severity during service, clear and unmistakable 
evidence is required to rebut the presumption that such 
increase is due to service and not to the natural progression 
of the condition. Aggravation is not conceded where the 
evidence establishes that there was in fact no increase in 
severity during service.  38 C.F.R. § 3.306 (2008).

In order to establish service connection for a claimed 
disorder on a direct basis, there must be: (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of the in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

Additionally, certain chronic diseases, such as psychoses, 
may be presumed to have been incurred during service if 
manifested to a compensable degree within one year of 
separation from active military service. 38 U.S.C.A. §§ 1112, 
1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2008).

The determination as to whether the requirements for service 
connection are met is based on an analysis of all of the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 3.303(a) (2008).  See Baldwin v. West, 13 Vet. App. 
1 (1999).  When there is an approximate balance of positive 
and negative evidence regarding a material issue, the benefit 
of the doubt in resolving each such issue shall be given to 
the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 
3.102 (2008).  See Ortiz v. Principi, 274 F.3d 1361, 1364 
(Fed. Cir. 2001).  If the Board determines that the 
preponderance of the evidence is against the claim, then it 
has necessarily found that the evidence is not in approximate 
balance, and the benefit of the doubt rule will not be 
applicable.  Ortiz, 274 F.3d at 1365.




Analysis

In statements and testimony presented throughout the duration 
of the appeal, the Veteran has maintained that his current 
psychiatric condition is related to his active service, 
wherein he fell into a foxhole and thereafter began 
developing symptoms of a psychiatric disability.  At a June 
1985 VA Central Office hearing before the Board, conducted 
pursuant to the Veteran's claim for non-service-connected 
pension disability benefits, the Veteran said he first became 
aware of mental impairment on January 20, 1970, while on the 
firing range.  In a March 1989 Board hearing conducted at the 
VA Central Office, the Veteran testified that his first 
treatment for a nervous problem was around January 20, 1970, 
when he fell into a foxhole and hit his head, at which time 
he had anxiety and was hearing voices.  He also claimed his 
first post-service treatment for a nervous problem was in 
November or December 1971 and subsequent psychiatric 
treatment in about March 1972, a hospitalization for a 
nervous breakdown in 1975 and VA treatment in about 1980 or 
1981, after which he was transferred to DC General.  During a 
November 1996 hearing at the VA Central Office before the 
Board, the Veteran reported being treated for a psychiatric 
condition between 1972/1973 and 1982.  

Service treatment records are negative for a chronic 
psychiatric disorder.  Moreover, the service treatment 
reports are also absent of any treatment for a head injury, 
including any head or other injuries resulting from falling 
into a foxhole.
In an August 1969 report of medical history, the Veteran 
denied a history of nervous trouble of any sort.  A January 
1970 induction medical examination listed his psychiatric 
system as clinically normal.  In an August 1971 separation 
medical examination, his psychiatric system was listed as 
clinically normal.  No disqualifying defects were found, and 
the Veteran's physical profile (PULHES) included S-1 (normal) 
for the psychiatric system.  In a handwritten note on the 
August 1971 examination report, the Veteran wrote, "I am In 
Good Health."  

Records show that the Veteran had subsequent service in the 
U.S. Army Reserve, and in the U.S. Army National Guard until 
1984.  Service treatment records from this period of reserve 
service demonstrate that on medical examinations performed in 
April 1975, December 1975, August 1978, and February 1980, 
the Veteran's psychiatric system was listed as clinically 
normal.  In each of these examinations, no disqualifying 
defects were found, and the Veteran's physical profile 
(PULHES) included S-1 (normal) for the psychiatric system.  
In reports of medical history dated in April 1975, December 
1975, August 1978, and February 1980, the Veteran denied a 
history of nervous trouble of any sort and specifically 
denied having received treatment for a mental disorder.  
Finally, in the February 1980 report of medical history, the 
Veteran said he was in good health and was presently taking 
no medication.

The veteran's initial claim for service connection for a 
psychiatric disorder was filed in November 1982, at which 
time he listed no known treatment in service or from private 
physicians.  

Private medical records from October 1975 to June 1986 and VA 
outpatient treatment reports from November 1982 to March 2008 
reflect the Veteran has been variously treated for and 
diagnosed with anxiety, adjustment disorder, rule out 
malingering, rule out paranoid schizophrenia, probable 
schizophrenic disorder and schizophrenia, characterized as 
chronic and paranoid.  

The earliest record of treatment for a psychiatric disability 
following the Veteran's active service was in November 1982, 
at which time he was diagnosed with anxiety and schizophrenia 
in separate reports.  In a November 1982 treatment note by a 
private physician, Dr. B., the Veteran claimed that his nerve 
problems began 8+ years ago when he was struck on the head 
and had subsequent blackouts and dizzy spells.  A December 
1983 private treatment report noted the Veteran reported 
beginning to hear voices since he left his employment in 
1978.  Neither of these records links schizophrenia to 
periods of active or reserve service.

In an April 1983 VA psychiatric examination, the Veteran 
reported psychiatric treatment in 1975 at Malcolm Grow Air 
Force Hospital for nervousness, treatment at the VA in 
November and December 1982 and treatment at the day treatment 
center of DC General Hospital since December 1982.  The 
Veteran also stated that he worked at Andrews AFB from 
January 1972 to August 1978 when he lost his job because of 
difficulty hearing and following orders, and due to poor 
attendance.  He complained of auditory hallucinations and 
said he was taking anti-psychotic medication.  The diagnosis 
was schizophrenic disorder, residual type, chronic.

During a March 1984 VA psychiatric examination, the Veteran 
reported that he was first treated by a psychiatrist in 1975, 
at which time he was hearing voices, and he thought his 
parents could read his mind.  He was diagnosed with 
schizophrenic disorder, residual type.  Neither of the above 
VA examinations link schizophrenia to military service.

In a September 1984 medical report from the Walter Reed Army 
Medical Center, it was noted that the Veteran had been 
referred by his commanding officer for evaluation of fitness 
for duty.  The Veteran reported that he began to experience 
auditory hallucinations and difficulty thinking clearly after 
falling in a foxhole in basic training, and that he had been 
separated after serving "less than 120 days."  He claimed 
psychiatric treatment at Fort Dix, and continued to 
experience hallucinations, although was able to work 
intermittently as a woodworker until 1978 and in the Army 
Reserves until approximately one year ago, when he failed to 
report for duty.  Reportedly he began psychiatric treatment 
in November 1982, at which time he claimed an 8 year history 
of nerve problems following a head injury.  After 
examination, the diagnosis was paranoid schizophrenia and it 
was determined that the Veteran was medically unfit for 
military service.  The report does not link the onset or any 
increase in symptoms to any period(s) of reserve service.  

In a February 1986 VA psychiatric examination, the Veteran 
said he began hearing voices on January 20, 1970, during boot 
camp.  He reported being retired from the Government in 1977 
or 1978 due to a mental disorder and knee problems.  The 
diagnosis was schizophrenic disorder, paranoid, chronic.

In a July 1991 VA psychiatric examination, the Veteran 
reiterated his statements regarding in-service incurrence of 
a psychiatric disorder.  The examiner noted that the 
Veteran's history, including dates of service, was unclear.  
The diagnoses were psychosis, probably schizophrenia, chronic 
undifferentiated type with onset perhaps 1982, perhaps 1970, 
but evidently persisting since 1982, and mental retardation, 
moderate in severity.

Submitted by the Veteran through his service representative 
in January 2002 were duplicate copies of service treatment 
records, among other records.  Included was a copy of the 
February 1980 examination report (which was already of 
record) containing a hand-written annotation "complain about 
nervous [illegible]," presumably added by the Veteran.

In May 2002, the Veteran's treating psychiatrist at the VA 
opined that the Veteran's auditory hallucinations and 
impaired cognition, which began after his fall into a foxhole 
during basic training, was more likely than not proximally 
related to his current schizophrenia and there was a very 
strong likelihood that the current psychiatric condition was 
related to the one he had while on active duty.  

In an August 2002 VA psychiatric examination, the Veteran 
gave a similar history as reported in previous examinations.   
The examiner noted, incorrectly, that the Veteran's service 
treatment records consisted entirely of dental records and 
there was no mention of psychiatric illness. The Veteran was 
diagnosed with chronic schizophrenia.  The examiner concluded 
that it was "completely biological" that the Veteran's 
report of illness beginning on active duty was true, and 
noted that the medical records and the claims file have no 
mention of mental illness and, in fact, the service treatment 
reports only consist of dental records.  In addition, the 
examiner suggested that the RO should obtain additional 
service treatment reports and suggested that if no additional 
medical records are available, the benefit of the doubt 
should go to the Veteran and that it should be assumed that 
he is being truthful.  Finally, the examiner stated that it 
was completely plausible that the Veteran had an onset of 
schizophrenia in the early 1970's while on active duty, 
although it may not have even been recognized directly as a 
psychosis at the time or may have been taught [sic] secondary 
to head trauma.  

In a May 2007 VA psychiatric examination, the Veteran was 
diagnosed with chronic paranoid schizophrenia.  The Veteran's 
condition was noted as moderate to severe in degree and 
interfered with his interpersonal and social functioning from 
a moderate to severe degree.  The examiner concluded that the 
Veteran's mental condition started while he was working in 
the military approximately in 1973.  

In a September 2008 VA psychiatric examination, the Veteran 
was diagnosed with schizophrenia, paranoid type.  Based on 
the Veteran's statements throughout the record, examiner 
concluded that it was at least as likely as not that the 
approximate date of the onset of the Veteran's psychiatric 
disorder was, as he indicated, January 1970.  The examiner 
also opined that the Veteran's current manifested psychiatric 
disorder was not causally or etiologically related to active 
service and that the Veteran underwent a "permanent increase 
in severity during active service or DUTRA [duty for 
training] which was due to the natural progression of the 
underlying disease process?"  

In October 2008 the claims file was referred back to the VA 
examiner who conducted the September 2008 examination so that 
the examiner could address the objective record (such as 
service or VA treatment records), in addition to the 
Veteran's testimony or other allegations as to the history of 
his disability.  In a report dated in November 2008, the 
examiner noted that 1973 was "a more reasonable and 
supportable date of onset" of the Veteran's psychiatric 
illness.  The examiner opined that the current psychiatric 
disorder was not causally or etiologically related to the 
Veteran's active service.  The examiner stated, further, that 
medical records referred to "treatment offered after during 
(sic) his military career and through the 1980s and beyond."  
He again opined that the Veteran did undergo a permanent 
increase in severity during active service or DUTRA which is 
due to natural progression of the underlying disease process 
and suggested that the "severity of psychiatric symptoms 
during his military tenure which was a natural progression of 
schizophrenia and resulted in his being boarded out of the 
military in 1984 due to chronic schizophrenia."

After a careful review of the record, the Board concludes 
that entitlement to service connection for a psychiatric 
disability, classified as schizophrenia, is not warranted.  A 
psychiatric disability was not shown in service or during the 
presumptive period.  In this regard, the Board notes that the 
Veteran's service treatment records are absent any findings 
or complaints of a psychiatric disability and did not reflect 
any treatment for a head injury or following a fall into a 
foxhole in service as reported by the Veteran.  When the 
Veteran filed his initial claim for service connection for a 
psychiatric disorder in 1982, he did not report any treatment 
in service.  In addition, the medical evidence of record 
reflects no complaints of a psychiatric condition for many 
years following the Veteran's active service.  Private 
treatment reports from October 1975 until November 1982 are 
absent of any psychiatric treatment.  In fact, in a November 
1982 private medical report, the Veteran stated that his 
nerve problems began 8+ years ago, approximately in 1974, and 
subsequently reported in December 1983 that he began hearing 
voices when he left his employment in 1978.  It was not until 
September 1984 that he reported his psychiatric symptoms 
began during his active service.  

The Board notes that the Veteran has made conflicting 
statements on various topics over the years, including with 
respect to the date of incurrence of his first psychiatric 
symptoms.  He has variously stated that they began in 1974, 
1978 and lately, 1970.  Despite the Veteran's allegations 
regarding prior treatment for a psychiatric disorder, the 
first medical evidence of a psychiatric disorder is dated in 
1982, over 10 years after his active duty service.  He 
claimed in 1984 that he had received an early discharge from 
active service after serving less than 120 days, because of 
his disability, whereas he served more than a year and a 
half.  Further, and as noted above, he submitted to VA a copy 
of a February 1980 reserve examination report (already of 
record), altered to suggest the presence of psychiatric 
symptoms at that time.  The Board finds that the Veteran's 
allegations regarding the onset of his psychiatric symptoms 
are simply not credible.  

The Board acknowledges the Veteran's statements that his 
current psychiatric disability began during his active 
service, however, as a layperson, he is not competent to 
render an opinion regarding diagnosis or etiology.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  Similarly, the 
Veteran's self-reported lay history, transcribed in some of 
the post-service medical records, that his current 
psychiatric disorder began in service, does not constitute 
competent medical evidence of causality.  Sanchez-Benitez v. 
West, 13 Vet. App. 282 (1999); LeShore v. Brown, 8 Vet. App. 
406 (1995).  In this regard, the Board notes that the medical 
opinions furnished by the August 2002 and May 2007 VA 
examiners as well as the May 2002 statement by the Veteran's 
treating physician at the VA are clearly based on the 
Veteran's reported history of incurrence of schizophrenia 
during active duty service.  As noted above, there is no 
evidence of an in-service fall in a foxhole, no medical or 
other evidence of a psychiatric disorder dated prior to the 
early 1980s, and no medical or other evidence of a 
psychiatric disorder or head injury during his period of 
active duty or for years thereafter.  Moreover, the August 
2002 VA examiner stated that there were no available service 
treatment records, but only dental records, when in fact 
there are service medical records in the claims file.  

Thus, the Board assigns no probative value to the opinions 
expressed in August 2002, and May 2007 VA psychiatric 
examinations as well as the May 2002 statement by the 
Veteran's treating physician at the VA as to the onset of the 
psychiatric disorder, based as they were, on an unreliable 
and incredible history supplied by the Veteran.  The fact 
that the Veteran submitted an altered service treatment 
record to provide favorable evidence supports the Board's 
finding that he has not provided credible information.

The VA examiner in November 2008, after reviewing the medical 
and other documents in the file, along with the Veteran's 
assertions, concluded that his currently manifested 
psychiatric disability was not related to active service and 
that "1973" was a more reasonable and supportable date of 
onset.  The examiner then observed that treatment records 
compiled after the Veteran's discharge from service and 
through the 1980s led to the opinion that "the appellant did 
undergo a permanent increase in severity during active 
service or DUTRA which is due to natural progression of the 
underlying disease process.  Inasmuch as the statement 
"increase in severity during active service" directly 
conflicts with the more reasoned opinion that the date of 
onset of schizophrenia was in 1973, after service, it will be 
disregarded.  

The VA examiner acknowledged that there are treatment records 
compiled during the period the Veteran served in the 
reserves, which began shortly after his discharge from active 
service until 1984, and pointed out that the "permanent 
increase in severity" during DUTRA was due to natural 
progression of the disease.  In such cases, there is no 
aggravation of a pre-existing disorder.  See 38 C.F.R. 
§ 3.306.  Of greater significance is the fact that there is 
simply no probative evidence that the onset of psychiatric 
illness, or any increase in severity began during any period 
of active duty for training the Veteran might have had and 
the VA examiner has pointed to no evidence to show otherwise.  
As noted above, the service treatment records compiled during 
the Veteran's reserve service are uniformly negative.  The 
fact that a disability was symptomatic during the many year 
period spanning the Veteran's reserve service is 
insufficient; there must be some nexus between such symptoms 
and the periods of active duty for training, that is, such 
must have been incurred in or aggravated by a period of 
active duty for training during such enlistment.  In this 
regard, the definitional statute, 38 U.S.C.A. § 101(24) makes 
a clear distinction between those who have served on active 
duty and those who have served on active duty for training.

In sum, the Board finds that there is no medical evidence of 
a nexus between the Veteran's active duty or active duty for 
training and his current disability.  As the preponderance of 
the evidence is against the Veteran's claim, service 
connection for a psychiatric disability, classified as 
schizophrenia is denied.

In reaching the conclusion above the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, 
as the preponderance of the evidence is against the Veteran's 
claim, that doctrine is not applicable in the instant appeal.  
See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 
1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 
55-57 (1990).


ORDER

Service connection for a psychiatric disability, classified 
as schizophrenia, is denied.



____________________________________________
N. R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


